731 F.2d 633
Unempl.Ins.Rep. CCH  15,314Sidney J. WEBB, Plaintiff-Appellee,v.Margaret M. HECKLER,* Secretary of Health andHuman Services, Defendant- Appellant.
No. 81-4256.
United States Court of Appeals,Ninth Circuit.
April 19, 1984.

1
Frank A. Rosenfeld, Robert S. Greenspan, Atty., Appellate Section, Dept. of Justice, Washington, D.C., for defendant-appellant.


2
Sidney J. Webb, pro se.


3
Before GOODWIN and ANDERSON, Circuit Judges, and JAMESON,** District Judge.

ORDER

4
The Supreme Court, --- U.S. ----, 104 S. Ct. 1583, 80 L. Ed. 2d 117, has vacated our judgment reported 9th Cir. at 701 F.2d 81 and remanded the case for further consideration in light of Heckler v. Mathews, 465 U.S. ---, 104 S. Ct. 1387, 79 L. Ed. 2d 646 (1984).  We vacate the district court's judgment reported at 509 F. Supp. 1091 and remand for proceedings consistent with Mathews.



*
 We substitute the current administrator for Richard S. Schweiker who was named in our prior opinion


**
 The Honorable William J. Jameson, Senior United States District Judge, District of Montana, sitting by designation